Exhibit 10.9


SUPPLY CONTRACT
(English Translation)


This agreement is entered into by and between Perfectenergy (Shanghai), Ltd.
(hereinafter, known as "Party A") and Shanghai Solar Power Technology Research
Center (hereinafter, known as "Party B") in accordance with the Economic
Contract Laws of the People's Republic of China. This contract is the product of
coordination and negotiationsbetween the two parties.


The product mentioned below will be supplied by Party A to Party B. Both parties
also agree to the following:



1.  
Content of supply

1)  
125 mm x 125 mm monocrystalline silicon solar modular with coating

2)  
125 mm x 125 mm monocrystalline silicon solar film battery (average efficiency
16%)




2.  
Pricing

1)  
Party A charges 51.50 RMB/piece for each silicon chip with coating.

2)  
Party A charges 27 RMB/watt for each solar film battery




3.  
Specifications

Specifications must follow the technical agreement signed by both parties.



4.  
Supply quantities

1)  
Per request, Party A to supply 150,000 pieces to 200,000 pieces of coated
silicon to Party B on a monthly basis.

2)  
Per request, Party A to supply 100,000 pieces of solar film battery to Party B
on a monthly basis.




5.  
Delivery

Per Party B’s request, Party A to deliver the finished goods one week after
receiving Party B’s order.



6.  
Payment terms

Party B to pay Party A three days after the order is issued.



7.  
Packaging requirements

Party A’s packaging must comply with public transportation regulations.



8.  
Place of delivery

The goods shall be delivered to the factory specified by Party B. Party A is
responsible for transportation costs.
 
 
 

--------------------------------------------------------------------------------

 

 

9.  
Product inspection

1)   
After receiving the products, and within five business days of receipt, Party B
will inspect the quantity and quality based on the specifications listed in this
contract. If there is anything that does not match the contract, Party B shall
notify Party A in writing. No written feedback from Party B shall be regarded as
Party B’s acceptance and approval of all the goods.

2)   
For any silicon chip that does not meet the specifications listed in the
contract, Party B may request from Party A a refund for the corresponding
defective good(s), or a replacement of products that meet the quality standard.

3)   
The ratio of broken chips upon opening the carton shall not be higher than 1%.




10.  
Dispute resolution

If there is any dispute during the term of this contract, both parties shall
attempt to resolve the dispute through negotiations. If the dispute remains
unresolved, a lawsuit may be filed in a court where this contract is
established, and the court’s decision shall govern.



11.  
Others

1)   
Any topics or terms that are not covered in this contract shall be reviewed and
negotiated by both parties.

2)   
This contract will not come into force until signed by both parties with stamps.
Each party will hold one copy of this contract.

3)   
A fax copy of this contract with signature is also effective.

4)   
Each representative of Party A and Party B are authorized by such party to
ensure the execution of this contract.





Party A:
Party B:
Perfectengergy (Shanghai), Ltd.
Shanghai Solar Power Technology
No. 479 East Xinzhuang Road,
Research Center
Shanghai, China 201108
No. 555 South Xinzhuang Road,
Shanghai, China 201108
   
Signature
Signature
       
Date
Date
       
Stamp
Stamp